Citation Nr: 1616213	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), specific phobias, anxiety, and major depressive disorder.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 27, 1955 to September 23, 1957.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2014 and June 2015 decisions, the Board remanded the claim for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS). A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran had a preexisting acquired psychiatric disorder.

2.  The Veteran does not have a current PTSD diagnosis that conforms to DSM-V.

3.  The Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in May 2013, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with a VA examination in May 2015 and an addendum opinion in September 2015.  The Board finds that, when taken together, the VA reports are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the November 2014 and June 2015 remand directives, which included obtaining a VA examination and addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a psychiatric disorder that is related to his military service.  Specifically, in an April 2013 PTSD stressor statement, the Veteran reported that he was called on numerous occasions to "Battle Station".  He reported that his battle station was a 40mm as he was an ammo handler.  He reported that when he was not at battle stations he was assigned as a "powder monkey" handling powder for live firing of 16 inch guns.  He reported that if the powder was dropped it could explode.  He reported that he was in fear for his life handling the powder.  The Veteran also reported that he was assigned painting duties in the "voids of the ship".  He reported that breathing was horrible and he became very claustrophobic.  He reported that he was harassed by his supervisor due to his "rebellious" attitude.  He reported that he was assigned menial labor which denied him sleep and then he was placed on watch.  He reported that if he fell asleep he would have been sent to the brig.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

First, the Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Here, the Veteran's January 1955 enlistment report of medical examination is absent of any notations of defects or disease.  The Board thus finds that the Veteran was sound on entrance.  See 38 U.S.C.A. § 1111.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that in the June 2012 private opinion, Dr. W.A. noted that the Veteran's pattern of interpersonal suspicion was reported to have been apparent prior to his military service and those difficulties were stated to have escalated during his military service when he perceived that he was often belittled by others.  However, the September 2015 VA examiner concluded that after review of the records he did not find any evidence that a mental health disorder clearly existed prior to the Veteran's entry into the military service.  The examiner explained that the Veteran's self-report regarding his clinical history, would suggest that he certainly may have had some mental health problems as a child but without a true clinical evaluation, one cannot determine psychopathology.  The examiner explained that in children there can be a large spectrum of normative behaviors and determining psychopathology vs. typical childhood anxieties or preoccupations, etc.  The examiner explained that it is difficult to do in general and is highly speculative if trying to achieve this without interviewing the child and parents at the time of the occurrence.  

As such, in light of the September 2015 VA examination findings, it cannot be found that there is clear and unmistakable evidence that the Veteran entered service with a psychiatric disorder.  Thus, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for an acquired psychiatric disorder under direct and presumptive theories of service connection.

In this regard, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM 5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2014; therefore, the claim is governed by DSM-V.

Here, in his June 2012 private opinion, Dr. P.Y. noted that the Veteran had symptoms of PTSD which included, but were not limited to insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss, hyper vigilance, depression, and memory loss.  The physician noted that he would most probably defer to the specialty practitioner's judgment in this regard.  He explained that his expertise insofar as PTSD was concerned was the recognition of same for the purpose of referral to the appropriate specialist/s.  He noted that he did not treat PTSD but had followed the progress of many (several hundred) PTSD patients under the care of the appropriate practitioners which forms the basis for his opinion as to the existence of PTSD and his generically stated prognosis relative to the same.  The physician noted that his diagnosis was provisional and subject to revision or confirmation by the appropriate mental health professional/s as discussed.  

In another June 2012 private opinion, Dr. W.A. diagnosed specific phobia situational type, generalized anxiety disorder, and major depressive disorder.  The March 2015 VA examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  The examiner did diagnose specific phobia, situational type and generalized anxiety disorder.  The examiner noted the Veteran also had periods of depression which sounded like they meet the criteria for depression but at the time of the examination he was not depressed.  The examiner noted that the last depressive episode was about eight months prior.  The examiner noted that he would put a rule out for depressive disorder but it could be anxious driven depressive symptoms with the prominent issue more likely than not to be anxiety related.  The examiner explained that he did not get a good enough clinical history from the Veteran in the absence of feeling depressed currently to clearly state that he has a comorbid major depressive disorder.  The examiner again explained his primary issues appeared anxious based.  The examiner further explained that the Veteran also described clear phobia with closed spaces and meets the criteria of specific phobia, for closed spaces.  

The examiner also noted that the Veteran reported getting into a fight after being provoked by someone in the military.  He reported that he was thrown in the "breakthrough" for about three days and was mistreated.  He reported that they shaved his head.  He also reported that he was only given bread and water.  He reported that he was told that if he tried to escape he would be shot.  He reported that he made no efforts to escape and laughed indicating, "why would I do that".  The examiner explained that although this was an unpleasant experience, there was no indication this would be in any way consistent with a category A trauma regarding PTSD.  The examiner noted that although it could be considered certainly a very unpleasant event, it seemed that it was appropriate.  The examiner also noted that the Veteran reported he fell off a ladder once or had a fall but again the examiner did not see there being any stressor compatible with a posttraumatic stress disorder.  The examiner also noted that the Veteran did not describe any of these symptoms that would suggest this.  

The examiner further explained that during the Veteran's two years in the Navy, he did not experience combat.  The examiner explained that the Veteran did not experience any event that this examiner would consider to be of a nature such that PTSD would be a consideration.  The examiner explained that the Veteran did meet the criteria, for specific phobia, situational type-closed spaces and generalized anxiety disorder, very mild.  The examiner explained that the Veteran has had bouts of depression, but the examiner did not feel the clinical history suggested, clearly a major depressive disorder.  The examiner noted that the Veteran had no history of mania or hypomania.  The examiner noted that the Veteran did not provide good historical information but he certainly could have a lower grade, reoccurring, depressive bouts.  The examiner explained that this was a moot point at this time because he was not feeling depressed and did not describe symptoms that would suggest he was in a depressive episode.

Based on the above, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a).

The Board acknowledges the Veteran's assertions that he has PTSD and notes that the Veteran is competent to report his psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose, or distinguish, these symptoms as a chronic disease, as this involves resolution of a medically complex matter and the Veteran is a lay person who has not demonstrated medical knowledge, training, or, the experience to make such a diagnosis.  As such the Board assigns no probative weight to the Veteran's assertions that he currently has PTSD.

The Board also observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.

Here, the June 2012 private opinion from Dr. P.Y. noted that the Veteran had symptoms of PTSD.  However, the physician also noted that his diagnosis was provisional and subject to revision or confirmation by the appropriate mental health professional/s as discussed.  In this regard, a subsequent private examination by a doctor of psychology and a subsequent VA examination by a staff psychiatrist did not diagnose PTSD.  Instead, the March 2015 VA examiner specifically concluded that the Veteran did not meet the criteria for PTSD and established a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-V.  As such, the Board finds that the most probative evidence is against a finding that the Veteran has a diagnosis of PTSD.  

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does find that the most competent and credible evidence shows that the Veteran is currently diagnosed with specific phobias, anxiety, and major depression.  In regards to entitlement to service connection for the Veteran's other diagnosed psychiatric disorders, the Board acknowledges the Veteran's January 2016 assertion that he was in combat, his station was the 40 mm gun mount, and he feared for his life.  However, a review of the Veteran's more contemporaneous military personnel records and DD-214 are negative for any evidence of combat.  Crucially, the Veteran's period of service (all but the first five days during which he was training) is not recognized as taking place during a period of war.  See 38 C.F.R. § 3.2 (defining the Korean conflict as the period beginning June 27, 1950, through January 31, 1955, and the Vietnam era as the period beginning February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  

The Board acknowledges the Veteran's reports of being called to "Battle Stations", being a "powder monkey", painting in the "voids of the ship", being assigned menial jobs due to his rebellious behavior and being punished for fighting.  The Board notes that the Veteran's military occupational specialty was seaman.  The Board also notes that an October 1956 personnel record shows that the Veteran was given a non-judicial mast for fighting aboard ship for which the punishment was three days of bread and water.  A December 1956 personnel record shows that the Veteran received a non-judicial mast for "AOL" for which the punishment was one week extra duty.  Thus, some details of the Veteran's reports are supported by his service personnel records.  The personnel records, including the Enlisted Performance Record, however, do not show that the Veteran was placed in the brig. 

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  

In the June 2012 private opinion, Dr. W.A. noted that the Veteran reported, in relevant part, in terms of his childhood temperament, he was "quick to retaliate" in response to "anything anybody else said".   The Veteran reported that he continued to engage in fighting during his Navy service, explaining that he was "put in the brig for three days", as a result.  The physician also noted that the Veteran reported that he continued to fight throughout much of his adulthood.  The Veteran also reported that during his military service he was involved in entering a paint locker via a ladder and mixing paint and painting the "voids of the ship".  He reported that he "got claustrophobic down there.  [He] couldn't breathe."  He reported that he was subject to "petty nonsense" from the officers with whom he served explaining that given his tendency toward being "rebellious" he was required to engage in menial duties such as shining a garbage can with a piece of wool steel and being denied sleep and later placed on watch.  The physician noted that the Veteran's specific phobia, which was directed toward small spaces, was reported to have emerged during his military service, during which time he had his first panic attacks.  The physician noted that the Veteran's more generalized anxiety symptoms were reported to have emerged during his military service, as well.  The physician concluded that the Veteran's symptoms were as likely as not service-connected.  

The March 2015 examiner, however, explained that in the absence of any treatment in the military and no evidence of subsequent treatment, there is no indication that any specific military event could have an etiologic role in his problems.  The examiner explained that additionally, there was no evidence from the Veteran that would support a military stressor being a significant contributing factor.  The examiner explained that after reviewing records and interviewing the Veteran, the examiner did not see that any psychiatric disorder could be etiologically linked with any degree of certainty to his military exposure.  

In a September 2015 VA addendum opinion, the examiner concluded that in his opinion individuals that may potentially have childhood vulnerabilities for mental health problems are more likely to develop mental health problems but there are so many pertinent variables that potentially help to determine someone's mental health functioning/and or dysfunction that it borders on extreme speculation to make a conclusion one way or the other, considering the highly variable course of the human condition.  The examiner explained that there are so many protective factors that can occur which can mitigate even significant mental health vulnerability and vice versa that the equation becomes astronomically variable and speculative such that it is impossible to reliably determine etiology.  The examiner noted that in this case, he did not find clinical evidence/documentation that supports that the Veteran's general condition is etiologically connected to his previous military service.  The examiner explained that it was not likely that the Veteran's military experiences caused his current mental health problems.

Based on the above, the Board finds that the most probative evidence of record is against a finding of service connection.  

The Board acknowledges the Veteran's assertions that his acquired psychiatric disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of multiple co-morbid psychiatric disorders, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed acquired psychiatric disorder is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed acquired psychiatric disorder is in any way related to his military service.

The Board acknowledges the June 2012 private opinions.  However, as the most probative evidence of record shows that the Veteran does not have a current PTSD diagnosis of record, the Board assigns the opinion from Dr. P.Y. no probative value.  In regards to the opinion from Dr. W.A., he prefaced his opinion by indicating that "[the Veteran] provided the majority of information for the evaluation in the form of interview and assessment data."  In addition, the Veteran provided a copy of his DD-214 and a list of his current medications.  Thus, Dr. W.A.'s opinion was not based on a review of the Veteran's file which contains such relevant information as the Veteran's service treatment records and service personnel records.  The Board notes that Dr. W.A. did not reconcile his opinion with the absence of any in-service diagnosis or treatment for an acquired psychiatric disorder and lack of post-service evidence of subsequent treatment for an acquired psychiatric disorder.  While the absence of medical evidence, in and of itself, does not render an assertion that a psychiatric disability had its onset during service not credible, the absence of such evidence is for consideration in assessing the likelihood that such psychiatric disorder is etiologically related to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  It is significant that there is a gap of showing no treatment for or diagnosis of a psychiatric disorder for over five decades.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board is persuaded by the March 2015 examiner's rationale that in the absence of any treatment in the military and no evidence of subsequent treatment, any psychiatric disorder could not be etiologically linked with any degree of certainty to the Veteran's military exposures.  The VA examiner essentially explained that it is not possible to provide a nexus based in probability as opposed to speculation because there are insufficient facts or data.  Thus, while Dr. W.A. purports to provide a definitive nexus opinion, it is really based on speculation.  Service connection for a disability cannot be based on a speculative opinion.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding a doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114   (1996) (noting that use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little probative value when a physician makes equivocal findings that a relationship between service and the claimed disorder "may" be presented).  As such, the Board assigns Dr. W.A.'s opinion little probative value.  

Instead, the Board finds the March 2015 and September 2015 opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiners possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by sufficient explanations.  Furthermore, the September 2015 VA examiner considered and acknowledged the lay statements of record and the medical evidence of record, to include the June 2012 private opinion from Dr. W.A., in reaching his conclusions.  

The Board also acknowledges that the March 2015 VA examiner did not diagnose major depression.  However, the March 2015 examiner concluded that he did not see that any psychiatric disorder could be etiologically linked with any degree of certainty to the Veteran's military exposure.  The examiner also concluded that he did not find clinical evidence/documentation that supports that the Veteran's general condition is etiologically connected to his previous military service.  The Board finds that the March 2015 and September 2015 opinions are persuasive and therefore dispositive of the nexus question in this case.  

In regard to continuity of symptoms and presumptive service connection, the Board notes that phobias, anxiety, and major depression are not enumerated conditions under 38 C.F.R. § 3.309(a), as they are not considered psychoses.  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted.  The evidence of record does not otherwise credibly show a continuity of symptoms since service. 

Thus, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


